 



Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”), effective as of April 1, 2008 (the
“Effective Date”), is made by and between Maxygen, Inc., a corporation formed
under the laws of the State of Delaware, with offices at 515 Galveston Drive,
Redwood City, CA 94063 (the “Company”) and Michael Rabson, an individual (the
“Consultant”).
BACKGROUND
The Consultant is formerly the General Counsel of the Company and has knowledge
and expertise regarding the business of the Company. The Company desires to have
the Consultant provide consulting services to the Company, and the Consultant is
willing to provide such consulting services and assistance, on the terms and
conditions set forth below. Accordingly, the parties hereto hereby agree as
follows:
1.   Consulting Services.
     1.1   The Consultant shall advise the Company and its Affiliates and their
respective management, employees and agents regarding the business of the
Company. The Consultant shall at all times retain the right to control the
manner and means of performance hereunder; provided, however, that the
Consultant shall at all times provide the services and otherwise perform his
obligations hereunder in a professional manner, with reasonable skill and care
and in accordance with the terms and conditions of this Agreement.
     1.2   From time to time during the term of this Agreement (including any
extension or renewal term thereof) upon request by the Company, the Consultant
shall provide consulting and advisory services to the Company and its Affiliates
and their respective management, employees and agents at reasonable times agreed
upon by the Consultant and the Company at the Company’s offices, or such other
locations as may be agreed upon by the Consultant and the Company. Such
consultation may be provided by telephone, by electronic mail, by
audioconference, by videoconference and/or through written correspondence.
2.   Consideration; Payment.
     2.1   In consideration for consulting services provided by the Consultant
to the Company hereunder, the Company shall pay to the Consultant a consulting
fee of three hundred and fifty U.S. Dollars (US$350) per hour for each hour
devoted to consulting for the Company as provided hereunder (“Consulting Hour”).
Unless otherwise agreed to in writing by the parties, the Consultant’s
consulting time shall not include travel time.
     2.2   In addition to any consulting fees due to the Consultant pursuant to
Section 2.1 above, the Company will reimburse reasonable out-of-pocket expenses
(including reasonable travel expenses) actually incurred by the Consultant in
the course of performing the consulting services hereunder, in compliance with
the Company’s travel policies for its officers and subject to customary written
verification of such expenses in a form reasonably satisfactory to the Company,
within thirty (30) business days after the Company’s receipt from the Consultant
of a proper written invoice therefore.
     2.3   The Consultant shall provide to the Company a written invoice of any
services provided by Consultant and the date and time spent on such consulting
services.

 



--------------------------------------------------------------------------------



 



     2.4   In consideration for the consulting services provided by the
Consultant to the Company hereunder, during the term of this Agreement, the
stock option grants listed on Exhibit A made to Consultant prior to the
Effective Date of this Agreement that are fully vested as of March 31, 2008
shall continue to be exercisable by Consultant during the term of this Agreement
and for ninety (90) days thereafter, in each case, in accordance with the terms
of the applicable grant. Such stock options shall continue to be subject to the
terms of the Maxygen, Inc. 1997 Stock Option Plan and/or the Maxygen, Inc. 2006
Equity Incentive Plan, as applicable. The exercise price of any and/or all of
such options may be paid for in cash, check, net exercise and/or surrender of
other common shares of the Company. All other stock options granted to the
Consultant by the Company, vested and/or unvested, shall terminate as of the
Effective Date. No stock options granted to Consultant prior to the Effective
Date will continue to vest during the term of this Agreement.
     2.5   The Consultant will not be eligible for, nor will participate in, any
health, pension, or other employee benefit plan sponsored or established by the
Company for the benefit of its employees.
3.   Term and Termination.
     3.1   The term of this Agreement will begin on the Effective Date and will
continue in full force and effect until December 31, 2008 unless earlier
terminated as provided in Sections 3.2 and 3.3 below or extended or renewed
pursuant to Section 3.4 below (the “Term”).
     3.2   Either party may terminate this Agreement for any reason or no reason
with at least ninety (90) days written notice of termination to the other party.
     3.3   This Agreement will terminate automatically upon the Consultant’s
death, or in the event the Consultant becomes disabled and such disability
substantially impairs the Consultant’s ability to carry out his or her
obligations hereunder. In such case, the Company’s obligation to pay ceases
after the date of termination, except for those services actually performed on
or prior to the date of such termination.
     3.4   This Agreement may be extended or renewed for additional agreed upon
periods upon the written agreement of the parties.
4.   Certain Other Contracts.
     4.1   The Consultant shall not disclose to the Company, or bring onto the
Company’s premises, or induce the Company to use, any information that the
Consultant is obligated to keep confidential pursuant to an existing agreement
with any third party, and nothing in this Agreement will be construed to impose
any obligation on the Consultant to the contrary.
     4.2   The Consultant shall not perform consulting work hereunder on time
that the Consultant is required to devote to any third party. The Consultant
shall not use the funding, resources and facilities of any third party to
perform consulting work hereunder and shall not perform the consulting work
hereunder in any manner that would give any third party rights to the product of
such work.
     4.3   The Consultant has disclosed and, during the term of this Agreement
(including any extension or renewal term thereof), shall continue to disclose to
the Chief Executive Officer of the Company, or his designee, any conflicts
between this Agreement and any other agreements or obligations binding the
Consultant.

2



--------------------------------------------------------------------------------



 



     4.4   The Consultant acknowledges that the Company has not made any
agreement or commitment, or offered to the Consultant any such agreement or
commitment, (i) to have the Consultant perform any additional services, (ii) to
make any other payments to the Consultant, or (iii) to enter into any other
agreement with or commitment to the Consultant.
5.   Inventions and Documents; Assignment.
     5.1   The Consultant shall promptly and fully disclose to the Chief
Executive Officer of the Company (or his designee) any and all work product and
intellectual property, including without limitation any invention, improvement,
algorithm, code, discovery, process, know-how, design right, copyright, mask
work, formula, technique, method, and/or trade secret, whether or not
patentable, whether or not copyrightable, made, discovered, conceived,
developed, generated, contributed to, or first reduced to practice by the
Consultant, either alone or jointly with others, while performing or arising
from the services provided hereunder (collectively, “Inventions”). The
Consultant understands and agrees that all Inventions are and shall remain the
exclusive property of the Company and shall be treated as Confidential
Information (as defined in Section 6 below). The Consultant agrees to assign and
hereby assigns to the Company (or its designee) all right, title and interest in
and to any such Inventions. The Consultant shall execute all instruments
necessary to perfect the assignment of such Inventions to the Company (or its
designee) and to enable the Company or its designee to apply for, obtain, and
enforce patents, copyrights and other intellectual property rights in any and
all countries on such Inventions. The Consultant hereby irrevocably designates
the Secretary of the Company as the Consultant’s agent and attorney-in-fact to
execute and file any such document and to do all lawful acts necessary to apply
for and obtain such patents, copyrights and other intellectual property rights,
and to enforce the Company’s rights (or the rights of its designee) under this
paragraph.
     5.2   The parties acknowledge that all original works of authorship,
including but not limited to computer software, which are made by the Consultant
within the scope of the consulting services provided to the Company hereunder
and which are protectable by copyright shall be “works made for hire” within the
meaning of the Copyright Law of the United States of America and its related
laws contained in Title 17 of the United States Code and are hereby assigned to
Company (or its designee) pursuant to such laws; provided, however, that in no
event shall anything in this Agreement be construed to render the Consultant an
employee of the Company under any state or local labor or employment laws.
     5.3   All documents, data and/or other records provided by or obtained from
the Company or created as a result of the consulting services provided
hereunder, including any summary, abstract or excerpt thereof, (the “Documents”)
are, will be and shall remain the Company’s sole property and must be promptly
returned to the Company when this Agreement expires or terminates, as the case
may be. Any copyright in such Documents and any other documents of any other
work prepared for the Company by the Consultant shall be solely owned by the
Company.
     5.4   No royalty or other payment will be due to the Consultant in respect
of any Inventions or the assignment thereof to the Company.
     5.5   This Section 5 will survive the expiration or termination of this
Agreement.
6.   Confidentiality.
     6.1   The Consultant acknowledges that, during the course of performing the
consulting services hereunder, confidential and proprietary information
(i) owned by the Company and/or its

3



--------------------------------------------------------------------------------



 



Affiliates (e.g., technical information, business plans, identification or
characterization of biological or other materials, results and/or design of
experiments and/or preclinical or clinical testing, financial analysis or
marketing plans), and/or (ii) received by the Company and/or its Affiliates in
confidence from one or more third parties, may, in each case, be disclosed to
the Consultant by or on behalf of the Company, and that in connection with the
consulting activities conducted by Consultant under this Agreement the
Consultant will be developing information and creating work product related to
the Field (e.g. inventions, projects, products, potential customers, personnel,
business plans, finances and/or other commercially valuable information). All
such information described in the previous sentence, whatever its form or medium
(whether in written, oral, electronic, or graphic format), shall be referred to
as “Confidential Information.” The Consultant acknowledges and agrees that the
Company’s business area is extremely competitive, that the success of the
Company’s business is dependent in part upon the maintenance of secrecy of
Confidential Information, and that any disclosure of the Confidential
Information would result in serious harm to the Company.
     6.2   The Consultant agrees that the Confidential Information of the
Company will be used by the Consultant only in connection with the consulting
services hereunder, and will not be used in any way that is detrimental to the
Company.
     6.3   The Consultant agrees to hold in strict confidence and not to
disclose, directly or indirectly, the Confidential Information of the Company to
any third person or entity, other than representatives or agents of the Company.
     6.4   The term “Confidential Information” does not include information to
the extent that it (i) is or becomes generally available to the public other
than through breach of this Agreement or other wrongful act by the Consultant,
(ii) was already lawfully within the Consultant’s possession prior to being
furnished to the Consultant by or on behalf of the Company hereunder, or (iii)
becomes available to the Consultant on a nonconfidential basis from a third
party who has no obligation of confidentiality to the Company or any of its
Affiliates. Specific Confidential Information shall not be deemed to be within
any of the foregoing exclusions merely because it is within the scope of more
general information within one or more of the exclusions. Further, any
combination of Confidential Information (whether or not combined with
non-confidential information) shall not be deemed to be within the above
exceptions merely because one or more individual items of Confidential
Information are within the above exceptions.
     6.5   The Consultant may disclose any Confidential Information that is
required to be disclosed by applicable law, government regulation or court
order; provided that if any such disclosure is required, the Consultant shall
give the Company reasonable advance notice of any such contemplated disclosure
so that the Company may seek a protective order or take other action reasonable
in light of the circumstances to prevent and/or limit the scope of any such
disclosure.
     6.6   Upon expiration or termination of this Agreement, the Consultant will
promptly return to the Company or, at the Company’s request, destroy (and
provide to the Company written confirmation of such destruction) all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies, excerpts, summaries and abstracts of any of the foregoing.
Notwithstanding such return or destruction, as the case may be, the Consultant
shall continue to be bound by the terms and conditions of this Section 7 for a
period of five (5) years after the termination or expiration of this Agreement.
This Section 7 shall

4



--------------------------------------------------------------------------------



 



survive the termination or expiration of this Agreement (including any extension
or renewal term thereof).
     7.   Use of Equipment and Facilities.  If, at any time, the Consultant is
required to work at any of the Company’s premises or use any of its equipment,
the Consultant will comply with all relevant health, safety and security
regulations and related instructions issued by the Company.
     8.   Use of Name.  It is understood by the Consultant that the name of the
Consultant may appear in disclosure documents required by securities laws, and
in other regulatory and administrative filings in the ordinary course of the
Company’s business.
     9.   No Conflict; Valid and Binding.  The Consultant warrants and
represents that (i) neither the execution of this Agreement nor the performance
of the Consultant’s obligations under this Agreement will result in a violation
or breach of any other agreement by which the Consultant is bound, (ii) the
Consultant has the legal power and authority and right to enter into and perform
under this Agreement without violating the rights or obtaining the consent of
any third party, and (iii) the Consultant is entering this Agreement as
principal and not as agent for any other party. The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company.
     10.   Notices.  Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private courier
service (such as Federal Express), or (iii) five (5) days after sending when
sent by first-class mail (postage prepaid), in each case to the applicable
address noted herein above or to other such address as may have been last
designated by the Company or the Consultant by written notice to the other party
as provided herein.
11.   Independent Contractor; Withholding.
     11.1   The parties agree that the Consultant will at all times be an
independent contractor, and not an agent or an employee, in the performance of
the consulting services hereunder, and nothing in this Agreement shall be
construed or have effect as constituting any relationship of employer and
employee or of partnership between the Company and the Consultant. The
Consultant does not have the power or authority to bind the Company or to assume
or create any obligation or responsibility, express or implied, on the Company’s
behalf or in the Company’s name, and the Consultant shall not represent to any
person or entity that the Consultant has such power or authority. Consultant
shall not act as an agent nor be deemed to be an employee of the Company for the
purposes of any employee benefit program, unemployment benefits, or otherwise.
     11.2   The Consultant shall provide the Company with his United States Tax
Identification Number (TIN) upon execution of this Agreement. The Company shall
provide the Consultant with an Internal Revenue Service (IRS) Form 1099 in
connection with the performance of the services hereunder. The Consultant
recognizes that no amount will be withheld by the Company from the Consultant’s
compensation for payment of any federal, state, or local taxes or related
payroll deductions of any country, and that the Consultant has sole
responsibility to pay all such taxes, if any, and file all such returns as may
be required by applicable laws and regulations with respect to the Consultant’s
performance of the consulting services hereunder and receipt of fees under this
Agreement, and the Consultant shall indemnify and hold harmless the Company from
the Consultant’s failure to do so.

5



--------------------------------------------------------------------------------



 



     12.   Assignment; Successors and Assigns.  Due to the personal nature of
the services to be rendered by the Consultant hereunder, the Consultant may not
assign this Agreement nor subcontract any of the consulting services to be
performed under this Agreement. The Company may assign all its rights and
liabilities under this Agreement to any of its Affiliates or to a successor to
all or a substantial part of its business or assets without the consent of the
Consultant. Subject to the foregoing, this Agreement will inure to the benefit
of and be binding upon each of the assigns and successors of the respective
parties.
     13.   Advice of Counsel.  Each party represents that it has voluntarily
executed this Agreement having read and fully understood it, and after having
the opportunity to freely consult with counsel or other advisor(s) of each
party’s choice, and each acknowledges and agrees that this Agreement shall not
be deemed to have been drafted by one party or the other and will be construed
accordingly.
     14.   Severability.  If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and the
remaining provisions shall continue in full force and effect.
     15.   Remedies.  The Consultant acknowledges that the Company would have no
adequate remedy at law to enforce Sections 5 and/or 6 hereof. In the event of a
violation by the Consultant of such Sections notwithstanding, the Company shall
have the right to obtain from a court of competent jurisdiction injunctive
relief and/or other similar equitable remedies for any such violation, without
the requirement of posting bond or other similar measures.
     16.   Indemnity.  The Company shall indemnify, defend and hold harmless the
Consultant, from and against all expenses and liabilities arising from any claim
or proceeding brought by any third party, including any shareholder of the
Company, based on or relating to any services performed by Consultant for the
Company pursuant to this Agreement, except to the extent that such expense or
liability is due to the negligence or willful misconduct of Consultant. In the
event that Consultant becomes aware of any claim or proceeding he believes is
subject to this Section 16 he shall promptly notify the Company and cooperate
fully with the Company and its counsel in the defense and/or settlement of any
such claim or proceeding. This Section 16 shall survive the termination or
expiration of this Agreement (including any extension or renewal term thereof).
     17.   Arbitration.  The parties hereby agree that any dispute arising under
this Agreement, or in connection with any breach thereof, shall be finally
resolved through binding arbitration conducted in San Francisco, California, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association by one (1) arbitrator appointed in accordance with such Rules. The
arbitrator shall determine what discovery will be permitted, and shall not order
or require discovery against either party of a type or scope that is not
permitted against the other party because of differences in applicable law. The
costs of the arbitration shall be shared equally by the parties, and each party
shall bear its own costs and attorneys’ and witness’ fees. No punitive damages
may be granted by the arbitrator. The parties agree that the arbitrator’s
decision shall be the sole, exclusive and binding remedy between them regarding
any and all disputes, controversies, claims and counterclaims presented to the
arbitrator.
     18.   Governing Law; Entire Agreement; Amendment.  This Agreement shall be
governed by the laws of the State of California without reference to the
conflicts of laws principles, represents the entire understanding of the parties
with respect to the subject matter hereof, supersedes and cancels all prior
agreements, understandings, arrangements or representations between the parties
with respect to the consulting services to be provided hereunder, and may only
be amended by written agreement of

6



--------------------------------------------------------------------------------



 



the parties. Notwithstanding the above, the parties agree that certain
Confidential Information, Secrecy and Invention Agreement entered by the Company
and Consultant effective September 29, 1999 shall remain in full force and
effect.
     19.   Headings.  The underlined headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be part of this
Agreement, and shall not be referred to in connection with the construction or
interpretation of this Agreement.
     20.   Definition of Affiliates.  In this Agreement, “Affiliates” means any
and all corporations or other business entities which (directly or indirectly)
control, are controlled by, or are under common control with the Company.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
UNDERSTOOD AND AGREED:

                MAXYGEN, INC.   CONSULTANT:                   By:     /s/ Isaac
Stein   Signature:      /s/ Michael Rabson                                 Name:
Isaac Stein   Name:   Michael Rabson                                   Title:
    Chairman of the Board                        

7



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION GRANTS

                                  Grant #   Grant Date     Plan/Type   Shares  
  Exercise Price  
 
                               
003633
    7/2/2007     2006 Plan/NQ     50,000       $8.66  
003541
    1/3/2007     2006 Plan/NQ     50,000       $10.64  
003401
    7/3/2006     2006 Plan/NQ     43,750       $7.53  
003375
    1/3/2006     1997 Plan/NQ     43,750       $7.89  
003289
    7/1/2005     1997 Plan/NQ     50,000       $7.00  
003294
    7/1/2005     1997 Plan/NQ     30,000       $7.00  
3110
    1/3/2005     1997 Plan/NQ     50,000       $12.17  
3115
    1/3/2005     1997 Plan/NQ     30,000       $12.17  
97714
    7/19/2004     1997 Plan/NQ     82,500       $9.55  
97708
    1/2/2004     1997 Plan/NQ     82,500       $10.41  
97702
    7/1/2003     1997 Plan/NQ     43,750       $10.76  
97694
    4/1/2003     1997 Plan/NQ     43,750       $7.29  
97689
    1/17/2003     1997 Plan/NQ     87,500       $7.40  
97683
    10/1/2002     1997 Plan/NQ     22,054       $6.74  
97675
    7/1/2002     1997 Plan/NQ     22,054       $10.51  
97668
    4/1/2002     1997 Plan/NQ     22,054       $12.44  
97661
    1/18/2002     1997 Plan/NQ     22,054       $14.14  
545
    4/26/2001     1997 Plan/NQ     25,000       $13.15  
Total
                    800,716          

8